Citation Nr: 1413078	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Louis, Missouri, Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the service enlistment examination in June 1963 whispered voice testing showed hearing of 15/15 in each ear.  The service treatment records are negative for any documented hearing complaints or tinnitus related treatment.  On the service separation examination in May 1967, audiometric findings (ASA units as converted to ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
30
LEFT
15
10
10
20
35

On VA audiology examination in July 2011, the Veteran reported hearing difficulties for the past 10 years and constant tinnitus that he first noticed approximately 20 years ago.  He reported serving in the Air Force as a Russian intercept operator, which involved turning up the sound on "garbage cans" to overcome the static.  Prior to service he worked in a box factory for three to four months and also went hunting every two to three years.  After service he worked for 35 years as a surveying engineer.  His last job was as a construction superintendent for 16 years.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
55
55
LEFT
15
10
20
50
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The VA examiner stated that the Veteran's service treatment records did not demonstrate tinnitus or hearing loss that would be considered disabling under VA regulations, and that his current bilateral hearing loss and tinnitus were not at least as likely as not related to his military service.

The record contains a private audiologist's opinion dated in March 2012.  This audiologist noted that the Veteran's inservice voice interpreter duties exposed him to significant noise exposure.  She noted that the Veteran wore a headset for many hours per day and often had to turn up the volume to hear and decode the messages through the static and distortion.  He also had noise exposure during training from M-16s and artillery weapons.  The Veteran reported that he had no hearing protection during service, and also that he experienced ringing in his ears during service that he did not report at the time.  The Veteran reported minimal noise exposure in his postservice jobs, noting that they were OSHA regulated and that his duties involved drawing sketches for construction.  

The examiner noted that the Veteran's service separation audiogram reflected borderline normal to mild hearing loss in both ears in the high frequency ranges.  She stated that it is documented in the histopathology literature that outer cell hair damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram, and that it was her professional opinion that the Veteran's bilateral hearing loss and tinnitus more likely than not were related to his military noise exposure.  

The results of the audiogram bilaterally reflect more than one auditory threshold greater than 40 decibels; therefore, the Veteran bilaterally has a hearing impairment disability for VA purposes.  38 C.F.R. § 3.385.  

The record contains medical opinions for and against the Veteran's claim.  The Board finds the VA examiner's opinion flawed as it appears to rely on the lack of showing of hearing loss by VA standards on the service separation examination; this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Veteran has submitted such medical evidence in the form of the private audiologist's opinion which provides a credible rationale for the conclusion that the currently diagnosed bilateral hearing loss and tinnitus are the result of inservice noise exposure.  Her opinion also includes a more thorough discussion of the separation examination findings as well as the nature of the Veteran's postservice noise exposure.

Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss and tinnitus that had their onset during his period of service.  Service connection for bilateral hearing loss and tinnitus is warranted.  








ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


